 
 
I 
One Hundred Eleventh Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and nine 
H. R. 1541 
 
AN ACT 
To provide for an additional temporary extension of programs under the Small Business Act and the Small Business Investment Act of 1958, and for other purposes. 
 
 
1.Extension 
(a)In generalSection 1 of the Act entitled An Act to extend temporarily certain authorities of the Small Business Administration, approved October 10, 2006 (Public Law 109-316; 120 Stat. 1742), as most recently amended by section 1 of Public Law 110-235 (122 Stat. 1552), is amended by striking March 20, 2009 in each place it appears and inserting July 31, 2009. 
(b)Effective dateThe amendment made by subsection (a) shall take effect on March 19, 2009. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
